******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 STATE OF CONNECTICUT v. JONATHAN MILLER
                (AC 37130)
                 Lavine, Sheldon and Mullins, Js.
       Argued January 11—officially released March 15, 2016

  (Appeal from Superior Court, judicial district of
Hartford, geographical area number fourteen, Suarez,
                         J.)
  Robert E. Byron, assigned counsel, for the appel-
lant (defendant).
   Matthew R. Kalthoff, deputy assistant state’s attor-
ney, with whom, on the brief, were Gail P. Hardy,
state’s attorney, and David M. Carlucci, assistant state’s
attorney, for the appellee (state).
                          Opinion

   SHELDON, J. The defendant, Jonathan Miller,
appeals from the judgment of conviction, rendered after
a jury trial, of assault in the third degree in violation
of General Statutes § 53a-61 (a) (1), and two counts of
breach of the peace in the second degree in violation
of General Statutes § 53a-181 (a) (1) and (2).1 On appeal,
the defendant claims that the court violated his right
to a fair trial by denying his challenge for cause as to
an allegedly biased venireperson, thereby necessitating
his use of a peremptory challenge to excuse that venire-
person. We affirm the judgment of the trial court.
  The following factual and procedural history is rele-
vant to the defendant’s claim on appeal. On August 31,
2012, the defendant appeared in family court in Hartford
to defend himself against allegations that he had failed
to pay child support to Angela Cox, the mother of his
son. Upon leaving the courthouse after the hearing, the
defendant was involved in an altercation with the father
of Cox’ daughter. As a result of that incident, the defen-
dant was charged with one count of assault in the third
degree, three counts of breach of the peace in the sec-
ond degree and one count of criminal mischief in the
third degree.
   Jury selection in this case began on May 7, 2014. The
parties selected the six regular jurors on that day. On
the next day, the parties commenced voir dire to select
the requisite two alternate jurors. Upon questioning
venireperson R.D.,2 it was disclosed that his mother
recently had been the victim of a burglary. R.D. indi-
cated that he did not have a problem with his interaction
with police officers regarding that crime, and, when
asked whether he would tend to find the testimony of
police officers more or less credible than that of other
witnesses, he responded, ‘‘I would say possibly more
credible. I don’t know. I don’t know if I would be biased
or not.’’ He acknowledged that he would have to wait
to hear what the officers had to say and that his judg-
ment of their testimony would depend on the circum-
stances. When defense counsel later asked R.D.
whether he would ‘‘give more consideration to the
police officer’s [testimony] because he’s an officer,’’
R.D. replied, ‘‘It’s possible that I would.’’ Defense coun-
sel then asked R.D. if he would have a problem finding
the defendant not guilty if the state failed to prove its
case but the defendant did not testify or present any
evidence of his own. R.D. responded, ‘‘Well, that he
would not say anything would not be a factor. Possibly
if there was no other positive evidence, that—that may
be a factor.’’3
  Following counsel’s voir dire of R.D., the court asked
R.D.: ‘‘[I]f one of the instructions that the judge provided
to you was that you’re to treat all witnesses the same
whether they be a police officer or a doctor or a lay
person or an attorney, you would test their credibility
in the same manner. Would you not?’’ R.D. responded
that he would and that he would judge all witnesses in
the same manner.
  The state accepted R.D. as a juror, but the defendant
asked that he be excused for cause on the grounds that
he had indicated that he might give more credit to a
police officer’s testimony than to that of a lay witness
and that he might be concerned if the defendant did
not testify or present any evidence. The court denied
the defendant’s challenge for cause, explaining, ‘‘In the
totality of all of [the] answers to the questions that were
presented, [it] does appear that [R.D.] would follow the
instructions of the court as to the law and specifically
did answer regarding credibility of witnesses . . . .
[A]ll in all, I think by the totality of all of the questions
and the answers he would be fair and impartial . . . .’’
The defendant thus exercised a peremptory challenge
to excuse R.D. from serving on the jury.
  On appeal, the defendant claims that the court erred
in denying his challenge for cause as to R.D., for it
thereby required him to exercise a peremptory chal-
lenge to excuse R.D., and thus deprived him of his right
to an impartial jury and a fair trial. In response, the
state argues that, because the defendant exercised a
peremptory challenge to excuse R.D. from the jury, and
his peremptory challenges were not exhausted, ‘‘the
composition of the jury and the fairness of the trial were
unaffected by the trial court’s [denial of his challenge for
cause].’’ We agree with the state.
   ‘‘Jury impartiality is a core requirement of the right
to trial by jury guaranteed by the constitution of Con-
necticut, article first, § 8, and by the sixth amendment
to the United States constitution. . . . The modern jury
is regarded as an institution in our justice system that
determines the case solely on the basis of the evidence
and arguments given [it] in the adversary arena after
proper instructions on the law by the court. . . . [Arti-
cle first, § 8, and the sixth amendment require] that a
criminal defendant be given a fair trial before an . . .
unprejudiced jury . . . . Put another way, [t]he right
to jury trial guarantees to the criminally accused a fair
trial by a panel of impartial, indifferent jurors.’’ (Cita-
tions omitted; internal quotation mark omitted.) State
v. Benedict, 158 Conn. App. 599, 605, 119 A.3d 1245,
cert. granted on other grounds, 319 Conn. 924, 125 A.3d
200 (2015).
   ‘‘The determination as to a potential juror’s impartial-
ity, in which demeanor plays an important part, is partic-
ularly within the province of the trial judge and the
trial judge has broad discretion in deciding whether
to excuse a juror for cause. . . . In challenging the
competency of this juror to sit on the panel, the [defen-
dants] had the burden of raising [their] claim of actual
bias from the realm of speculation to the realm of fact.
. . . In proving actual juror bias, the party challenging
for cause must also show that the juror’s state of mind is
fixed and settled and not a mere impression.’’ (Citation
omitted; internal quotation marks omitted.) Thorsen v.
Durkin Development, LLC, 129 Conn. App. 68, 72, 20
A.3d 707 (2011).
   In this case, we need not determine whether the court
properly exercised its discretion in denying the defen-
dant’s challenge for cause because the defendant exer-
cised a peremptory challenge to excuse R.D. from
serving on the jury and he did not exhaust his peremp-
tory challenges.4 ‘‘Where a [party] has failed to exhaust
his right of peremptory challenge, it is no ground for
granting him a new trial that a challenge for cause was
overruled.’’ (Internal quotation marks omitted.) State
v. Vitale, 190 Conn. 219, 224–25, 460 A.2d 961 (1983);
see also State v. Ross, 269 Conn. 213, 231–32, 849 A.2d
648 (2004); State v. Kelly, 256 Conn. 23, 32 n.8, 770 A.2d
908 (2001); State v. Esposito, 223 Conn. 299, 313, 613
A.2d 242 (1992); State v. Smith, 49 Conn. 376, 379 (1881);
State v. Hoyt, 47 Conn. 518, 529 (1880); State v. Omar,
136 Conn. App. 87, 91–92, 43 A.3d 766, cert. denied, 305
Conn. 923, 47 A.3d 883 (2012). Because the defendant
did not exhaust his peremptory challenges, his claim
that he was deprived of his right to a fair trial must fail.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The defendant was found not guilty of criminal mischief in the third
degree in violation of General Statutes § 53a-117 (a) (1) (A), and breach of
the peace in the second degree in violation of § 53a-181 (a) (5).
   2
     We refer to the venireperson by his initials to protect his privacy. See
State v. Hodge, 248 Conn. 207, 229 n.25, 726 A.2d 531, cert. denied, 528 U.S.
969, 120 S. Ct. 409, 145 L. Ed. 2d 319 (1999).
   3
     Our recitation of the previously quoted excerpts of R.D.’s voir dire is
limited to those inquiries that gave rise to the defendant’s request that he
be excused for cause.
   4
     The defendant argues that ‘‘[t]he presence on the jury of a biased juror
constitutes a structural defect which obviates considerations of exhaustion
of peremptory challenges.’’ This argument ignores the premise that when
the defendant is able to exercise a peremptory challenge to excuse a biased
venireperson from serving on the jury, the allegedly structural defect that
may arise from allowing a biased juror to serve on a jury does not come
to fruition.